        Case 1:13-cr-00058-AKH Document 749 Filed 07/10/20 Page 1 of 11
                                         U.S. Department of Justice
[Type text]
                                                       United States Attorney
                                                       Southern District of New York

                                                       The Silvio J. Mollo Building
                                                       One Saint Andrew’s Plaza
                                                       New York, New York 10007


                                                       July 10, 2020

By ECF

Honorable Alvin K. Hellerstein
Daniel Patrick Moynihan
United States Courthouse
500 Pearl St.
New York, NY 10007-1312

          Re:      United States v. Jancey Valle, 13 Cr. 58-3 (AKH)

Dear Judge Hellerstein:

        The Government writes in opposition to Defendant Jancey Valle’s (“Valle” or the
“Defendant”) Motions for Compassionate Release pursuant to 18 U.S.C. § 3582(c), filed on June
27, 2020, and July 7, 2020, respectively (the “Motions”). (Doc. Nos. 744 and 747.) As a
preliminary matter, the Court lacks jurisdiction to grant the Motions because the Defendant
currently has a motion pending before the Second Circuit seeking leave to file a successive 28
U.S.C. § 2255 motion. More importantly, even if the Court determines that it has jurisdiction, the
Court should still deny the Motions because the § 3553(a) factors weigh heavily against a sentence
reduction.

     I.     Background

        Defendant Jancey Valle is 42 years old. In January 2013, he and 16 other individuals were
charged in a three-count Indictment. (Doc. No. 24.) The Defendant was charged solely in the first
two counts: (1) conspiracy to distribute 1 kilogram or more of heroin, in violation of 21 U.S.C §§
841(b)(1)(A) and 846 (Count One); and (2) conspiracy to commit Hobbs Act robbery, in violation
of 18 U.S.C. § 1951 (Count Two), for his role in brokering a drug robbery, which was actually a
Drug Enforcement Administration sting operation. His codefendants were also charged in a third
count with using and carrying a firearm in furtherance of the crimes charged in the first two counts,
in violation of 18 U.S.C. §§ 924(c)(1)(A)(ii) and 2 (Count Three). On September 5, 2013, the
Defendant pleaded guilty solely to Count Two of the Indictment, Hobbs Act robbery conspiracy,
pursuant to a plea agreement with the Government. (See Doc. No. 238.)

         For sentencing purposes, the Defendant was determined to be a career offender under
Paragraph 4B1.1 of the United States Sentencing Guidelines (“U.S.S.G.”); his criminal history
category was VI, and his sentencing guidelines range was 151 to 188 months’ imprisonment. In
its sentencing submission, the Government noted the “critical role” that the Defendant played “in
the terrifying and violent robbery plot that gave rise to this case.” (Doc. No. 340 at 9; id. at 8 (“As
          Case 1:13-cr-00058-AKH Document 749 Filed 07/10/20 Page 2 of 11

                                                                                               Page 2


the broker, the defendant did not personally participate in the robbery, which involved 16 men
posing as police officers, armed with loaded guns, handcuffs, zipties, and a baseball hat.”).) On
February 27, 2014, Judge Forrest sentenced the Defendant to 151 months’ imprisonment, to be
followed by 3 years’ supervised release. (See Doc. No. 353.) In doing so, Judge Forrest carefully
considered the various factors under 3553(a), including the seriousness of the offense, the
Defendant’s role in it—including as compared to his codefendants—as well as the Defendant’s
personal characteristics and criminal history. (See, e.g., Doc. No. 378 (Sentencing Tr.) at 26, 34-
35.) In assessing the Defendant’s relative culpability, Judge Forrest noted that “in this kind of
case, we have a lot of different people who played a lot of different roles in this conspiracy. . . .
[The Defendant is] not like anybody else, and nobody else is like [the Defendant].” (Id. at 26-27.)
Judge Forrest explained that this was “potentially . . . a very violent crime that you [the Defendant]
were a matchmaker for, and people could have gotten killed.” (Id. at 29.) “The nature of the
offense was serious.” (Id.) In setting up the robbery, the Defendant knew that his co-conspirators
planned to impersonate law enforcement in order to obtain 20 kilograms of heroin. (Id. at 32.)
Judge Forrest also took into account the fact that the Defendant’s “rap sheet . . . is a mile long” (id.
at 27), as well as the Defendant’s “history and characteristics.” (Id. at 33). Taking all of these and
the other 3553(a) factors into account, including the need to afford adequate deterrence to criminal
conduct and to protect the public from further crimes of the Defendant, Judge Forrest determined
that a sentence of 151 months was appropriate. (Id. at 34.) Following sentencing and Judge
Forrest’s resignation from the bench, this case was transferred to Your Honor.

         Between 2014 and 2020, the Defendant filed numerous 2255 motions and motions for a
reduction in sentence. All but the most recent motion have been denied. Most recently, on or
about February 6, 2020, the Defendant filed a fourth pro se 2255 motion challenging his
designation as a career offender under U.S.S.G. ¶ 4B1.1, and seeking to vacate his sentence in light
of the fact that conspiracy to commit Hobbs Act robbery is no longer a “crime of violence” after
Davis. (Doc. No. 736.) On February 13, 2020, this Court transferred the case to the Second
Circuit; in its order, the Court noted that, unlike his codefendants, the Defendant “was not
convicted for violation of 18 U.S.C. 924(c).” (Doc. No. 738 at 3.) On June 29, 2020, the Defendant
filed a motion before the Second Circuit seeking leave to file a successive 2255 motion based on
Davis. Valle v. United States, Case No. 20-591, Doc. No. 24. On June 30, 2020, the Second
Circuit issued an order staying the Defendant’s motion “[i]n light of the pendency of cases before
the Supreme Court and this Court which may affect this Court’s decision on the present motion.”
Id., Doc. No. 29.

      The Defendant is currently housed at Gilmer FCI. According to the Bureau of Prisons
(“BOP”), he is scheduled to be release on December 21, 2023.

    II.    The Motion

         Records obtained from the BOP show that on April 17, 2020, the Defendant submitted an
initial request for compassionate release to the Warden of Gilmer FCI. That request was denied
on May 5, 2020. On May 3, 2020, the Defendant submitted a second request for a reduction in
           Case 1:13-cr-00058-AKH Document 749 Filed 07/10/20 Page 3 of 11

                                                                                               Page 3


sentence under 18 U.S.C. § 3582(c), which was denied on May 12, 2020. These two requests and
the Warden’s denials are attached hereto as Exhibit A.1

        On June 27, 2020, the Defendant, through counsel, filed the instant Motion, seeking
compassionate release on the grounds that his medical conditions constitute an “extraordinary and
compelling” reason and arguing that the 3553(a) sentencing factors warrant a reduction in his
sentence. Specifically, the Defendant claims that an “extraordinary and compelling reason” for
release exists here based on the fact that he suffers from “four separate preexisting medical
[conditions] – Type 2 Diabetes, Hypercholesterolemia [a type of hyperlipidemia reflecting
abnormally high levels of cholesterol], Obesity[,] and Hypertension – that the Centers for Disease
Control and Prevention (‘CDC’) have designated as carrying a ‘high risk’ for developing serious
illness or death if infected with COVID-19.” (Doc. No. 744 at 7.) The Defendant argues that
reducing his sentence would not undermine the 3553(a) factors “because many of [his]
codefendants’ sentences were already reduced, [he] has already served the majority of his sentence,
and [he] has release plans to ensure a safe transition to the community where he can follow CDC
guidelines to protect himself from the spread of COVID-19.” (Id. at 8.) The Defendant has also
submitted a pro se compassionate release Motion, which was electronically filed on July 7, 2020.
(Doc. No. 747.) Both Motions seek the same relief and thus will be considered together.

    III.    Applicable Law

            A. Jurisdiction

         “A notice of appeal confers jurisdiction on the court of appeals and divests the district court
of its control over those aspects of the case involved in the appeal.” United States v. Ransom, 866
F.2d 574, 575 (2d Cir. 1989) (internal quotation omitted). “That rule applies in criminal cases.”
Id. While this rule “does not preclude a district court, after notice of appeal has been filed, from
correcting clerical errors . . . or from acting to aid the appeal,” the Second Circuit has “not relaxed
the rule to the point of permitting substantive modifications of judgments.” Id. at 575-76. “Under
these circumstances, [the district court] is without authority to ‘rule on any motion affecting an
aspect of the case that [is] before the [Court of Appeals].’” United States v. Martin, No. 18 Cr.
834 (PAE), 2020 WL 1819961, at *2 (S.D.N.Y. Apr. 10, 2020) (second and third alterations in
original) (quoting Ching v. United States, 298 F.3d 174, 180 n.5 (2d Cir. 2002)); see, e.g., id.
(“Once [defendant] filed his notice of appeal challenging the Court’s sentence, jurisdiction over
the questions raised in his § 3582(c) motion transferred to the Second Circuit.”); see also United
States v. Raia, 954 F.3d 594 (3d Cir. 2020) (considering whether to “return jurisdiction to the
District Court” so that it could “consider [defendant’s] compassionate-release request in the first
instance”); United States v. Cardoza, 790 F.3d 247, 248 (1st Cir. 2015) (“Because [defendant’s]
appeal was pending at the time the District Court ruled on his motion to modify sentence under §
3582(c)(2), we hold that the District Court lacked jurisdiction to enter the order reducing the
sentence.”). Courts in this Circuit have found jurisdiction lacking when a § 2255 motion is pending
before the Court of Appeals. See, e.g., United States v. Taher, No. 9-cr-135S, 2020 WL 3481449,

1
 The Motions refer only to one request and state that it was submitted to the Warden on March
28, 2020. Regardless of when the Defendant’s requests were filed with the Warden, the
Government does not dispute that the Defendant has exhausted his administrative remedies.
        Case 1:13-cr-00058-AKH Document 749 Filed 07/10/20 Page 4 of 11

                                                                                                Page 4


at *2 (W.D.N.Y. June 26, 2020) (finding that the court “lack[ed] jurisdiction to entertain
[defendant’s] motion due to the appeal [of defendant’s 2255 motion] pending before the Second
Circuit).

        Federal Rule of Criminal Procedure 37, however, “anticipates precisely [this] jurisdictional
issue.” Martin, 2020 WL 1819961, at *2. Under Rule 37, “[i]f a timely motion is made for relief
that the court lacks authority to grant because of an appeal that has been docketed and is pending,
the court may: (1) defer considering the motion; (2) deny the motion; or (3) [issue a so-called
indicative ruling] stat[ing] . . . that it would grant the motion if the court of appeals remands for
that purpose or that the motion raises a substantial issue.” Fed. R. Crim. P. 37. “Reflecting this
Circuit’s longstanding approach in both civil and criminal cases . . . this rule allows district courts
to deny, but not to grant, a motion for which it lacks jurisdiction due to a pending appeal.” Martin,
2020 WL 1819961, at *2. Thus, in United States v. Martin, the district court found that “[o]nce
[the defendant] filed his notice of appeal challenging the Court’s sentence, jurisdiction over the
questions raised in his § 3582(c) motion transferred to the Second Circuit.” 2020 WL 1819961, at
*2. But “[b]ecause the [c]ourt would deny [the defendant’s] § 3582(c) motion if he had not filed
a notice of appeal, in the interests of judicial economy, the [c]ourt reache[d] the merits, pursuant
to Rule 37, and denie[d] the motion.” Id.

           B. Section 3582

       Under 18 U.S.C. § 3582:

           [T]he court, upon motion of the Director of the Bureau of Prisons, or upon
           motion of the defendant after the defendant has fully exhausted all
           administrative rights to appeal a failure of the Bureau of Prisons to bring a
           motion on the defendant’s behalf or the lapse of 30 days from the receipt of
           such a request by the warden of the defendant’s facility, whichever is earlier,
           may reduce the term of imprisonment (and may impose a term of probation
           or supervised release with or without conditions that does not exceed the
           unserved portion of the original term of imprisonment), after considering the
           factors set forth in section 3553(a) to the extent that they are applicable, if it
           finds that—

               (i) extraordinary and compelling reasons warrant such a reduction . . .

           and that such a reduction is consistent with applicable policy statements
           issued by the Sentencing Commission.

18 U.S.C. § 3582(c)(1)(A). As the movant, the Defendant bears of the burden of proving that he
is entitled to relief under 18 U.S.C. § 3582. See United States v. Butler, 970 F.2d 1017, 1026 (2d
Cir. 1992) (“If the defendant seeks decreased punishment, he or she has the burden of showing
that the circumstances warrant that decrease.”).

        A defendant who has satisfied Section 3582’s statutory exhaustion requirement must still
establish that “extraordinary and compelling reasons warrant . . . a reduction [of his sentence] . . .
         Case 1:13-cr-00058-AKH Document 749 Filed 07/10/20 Page 5 of 11

                                                                                               Page 5


and that such a reduction is consistent with applicable policy statements issued by the Sentencing
Commission.” 18 U.S.C. § 3582(c)(1)(A). The relevant policy statement, which appears at
Section 1B1.13 of the Sentencing Guidelines, provides that a reduction of sentence is permitted if:
“extraordinary      and    compelling      reasons     warrant      the    reduction,”    U.S.S.G.
§ 1B1.13(1)(A); “the defendant is not a danger to the safety of any other person or to the
community, as provided in 18 U.S.C. § 3142(g),” id. § 1B1.13(2); and “the reduction is consistent
with this policy statement,” id. § 1B1.13(3). The Application Notes of § 1B1.13, in turn, describe
multiple ways that a defendant can show an “extraordinary and compelling reason,” but only one
is relevant here:

         (A) Medical Condition of the Defendant.—

            (i) The defendant is suffering from a terminal illness (i.e., a serious and advanced illness
            with an end of life trajectory). A specific prognosis of life expectancy (i.e., a
            probability of death within a specific time period) is not required. Examples include
            metastatic solid-tumor cancer, amyotrophic lateral sclerosis (ALS), end-stage organ
            disease, and advanced dementia.

            (ii) The defendant is—

               (I) suffering from a serious physical or medical condition,

               (II) suffering from a serious functional or cognitive impairment, or

               (III) experiencing deteriorating physical or mental health because of the aging
               process,

               that substantially diminishes the ability of the defendant to provide self-care within
               the environment of a correctional facility and from which he or she is not expected
               to recover.

U.S.S.G. § 1B1.13, Application Note 1.

   IV.     Discussion

         For the reasons set forth below, the Motions should be denied. First, in light of the
Defendant’s pending motion before the Second Circuit, this Court lacks jurisdiction to grant the
instant Motions. Second, even if the Court has jurisdiction, the Motions should still be denied
because the Defendant has failed to establish that reducing his sentence to time served is warranted
in light of the 3553(a) factors.

         A. The Court Lacks Jurisdiction To Grant The Defendant’s Motion

      As an initial matter, in light of the Defendant’s pending 2255-related motion before the
Second Circuit, this Court lacks jurisdiction to grant the instant Motions for compassionate release.
Under Federal Rule of Criminal Procedure 37, however, this Court still has the authority to deny
        Case 1:13-cr-00058-AKH Document 749 Filed 07/10/20 Page 6 of 11

                                                                                              Page 6


the Motions. The Court may also defer ruling on the Motions or make an indicative ruling that it
would grant the Motions if the Circuit were to remand the case or that the Motions raise a
substantial issue. If the Court were to issue an indicative ruling, the Defendant would need to
promptly notify the Second Circuit, pursuant to Fed. R. App. P. 12.1(a) and Fed. R. Crim. P. 37(b);
the Circuit could then remand for this Court to decide the Motion, pursuant to Fed. R. App. P.
12.1(b) and Fed. R. Crim. P. 37(c). See United States v. Raia, 954 F.3d 594 (3d Cir. Apr. 2, 2020).

        Here, even if the Defendant’s pending 2255-related motion before the Second Circuit
divests this Court of its ability to modify the Defendant’s sentence, the Court can and should still
consider the Motions and deny them. That is exactly what other courts in this Circuit have done
in similar situations. See, e.g., Martin, 2020 WL 1819961, at *2 (denying compassionate release
motion “[b]ecause the Court would deny [the Defendant’s] § 3582(c) motion if he had not filed a
notice of appeal”). Indeed, “to the extent that the filing of [a] notice of appeal [of a § 2255 motion]
might have divested [this Court] of the authority to grant the instant motion,” the Court
nevertheless “maintain[s] the authority to deny it.” United States v. Espinal, No. 16-cr-349 (ARR),
2020 WL 2092484, at *2 (E.D.N.Y. May 1, 2020).

       B. A Sentence Reduction To Time Served Is Not Warranted In Light Of The Factors
          Set Forth In 18 U.S.C. § 3553(a)

        Even if the Court determines that it has jurisdiction, it should still deny the Motions because
the Defendant’s early release from prison would be inconsistent with the sentencing factors set
forth in Section 3553(a). The Government does not dispute that the Defendant has exhausted his
administrative remedies and that he satisfies the “extraordinary and compelling reason” threshold
because he is at an increased risk of suffering severe illness from COVID-19 given his medical
conditions, namely Type-2 Diabetes and obesity.2 Clearing those procedural hurdles, however,
does not entitle to the Defendant to the relief that he seeks. The Defendant must still show that a
sentence reduction is warranted in light of the Section 3553(a) factors, which he has failed to do.

        After carefully weighing the Section 3553(a) factors, Judge Forrest properly determined
that 151 months’ imprisonment—the bottom of the Guidelines—was the “appropriate” sentence
for the Defendant. (Doc. No. 378 at 34.) The same Section 3553(a) factors continue to justify that
sentence today and weigh against reducing the Defendant’s sentence to time served.

        First, a reduction of the Defendant’s sentence would undermine Section 3553(a)’s
requirements that his sentence be sufficient to reflect the seriousness of his criminal conduct,
promote respect for the law, and provide just punishment. The Defendant played a “critical role”
in organizing the robbery plot that gave rise to this case. (Id.) As Judge Forrest emphasized at
sentencing, the “nature of the offense was serious”—this was “potentially . . . a very violent crime
that [the Defendant was] a matchmaker for, and people could have gotten killed”; the Defendant
“understood there was a potential for violence and disregarded it.” (Id. at 29, 34.) The Defendant

2
  The two other medical conditions that the Defendant cites in his Motions—hypercholesterolemia
(high levels of cholesterol) and hypertension—are not comorbidities recognized by the CDC as
creating an increased risk of severe illness from COVID-19, and thus do not support extraordinary
and compelling circumstances.
        Case 1:13-cr-00058-AKH Document 749 Filed 07/10/20 Page 7 of 11

                                                                                           Page 7


also knew that his co-conspirators intended to impersonate law enforcement during the planned
robbery in order to steal 20 kilograms of heroin and yet he “put serious events in motion knowing
that [fact].” (Id. at 34.)

        Second, a reduction of the Defendant’s sentence would contradict Section 3553(a)’s
requirements that his sentence be sufficient to protect the public from further crimes by the
Defendant and to afford adequate deterrence to criminal conduct. In sentencing the Defendant,
Judge Forrest also looked at the Defendant’s criminal history record and concluded that he “needs
to be incapacitated for a lengthy period of time in order to ensure that he doesn’t do damage to our
society. It’s not just in matchmaking or brokering crimes; it’s also in dealing drugs and . . . the
whole litany of things which he’s been involved in.” (Id.) Judge Forrest also took into account
the “serious risk of recidivism here that just can’t be denied given the number of crimes [the
Defendant had committed], the nature of the crimes, and when the crimes occurred, including on
probation.” (Id.)

        Having seriously considered all of the 3553(a) factors, Judge Forrest determined that a
sentence of 151 months’ imprisonment was appropriate. As Judge Forrest explained, she did not
give the Defendant “188 months” or a “mid-guideline sentence.” (Id.) She gave the Defendant
“the lowest end of the guidelines sentence” because of the seriousness of the offense, the role the
Defendant played in it, the Defendant’s criminal history and personal characteristics, and the need
to protect the public and afford adequate deterrence to future criminal conduct. (Id.) None of
those factors have changed since sentencing.

        That codefendants in this case have had their sentences reduced does not change the
analysis. Their sentences were reduced for reasons that do not apply to the Defendant. One
codefendant’s sentence was reduced because of “substantial assistance” he provided to the
Government. Other codefendants’ sentences were reduced based on the effect that Davis had on
their convictions on Count Three, in violation of 18 U.S.C. § 924(c). Unlike them, however, the
Defendant was never charged or convicted under that statute.

        Finally, the fact that the Defendant has served a little over 9 years of his approximately
12.5 year sentence does not warrant a reduction. The Defendant still has approximately 3.5 years
to serve. Releasing him now would not be consistent with Section 3553(a). See, e.g., United States
v. Seshan, No. 14 Cr. 620, 2020 WL 2215458, at *4 (S.D.N.Y. May 6, 2020) (denying
compassionate release motion despite defendant’s “end-stage renal failure and hypertension” and
the threat of COVID-19 to inmates because, among other things, defendant had only served six
years of a ten-year sentence).

       C. The BOP Is Taking Reasonable Precautions To Protect Valle From COVID-19

        In considering the Defendant’s Motions, it is also worth noting what steps the BOP is
taking to protect the Defendant from COVID-19.

        The BOP has made significant efforts to respond to, and to protect its inmates and staff
from, the virus. Beginning in January 2020, the BOP began to plan specifically for COVID-19 to
ensure the health and safety of inmates and BOP personnel. See Federal Bureau of Prisons
        Case 1:13-cr-00058-AKH Document 749 Filed 07/10/20 Page 8 of 11

                                                                                            Page 8


COVID-19 Action Plan, available at https://www.bop.gov/resources/news/20200313_covid-
19.jsp. As part of its Phase One response to COVID-19, BOP began to study “where the infection
was occurring and best practices to mitigate transmission.” Id. In addition, the BOP stood up “an
agency task force” to study and coordinate its response to COVID-19, including using “subject-
matter experts both internal and external to the agency including guidance and directives from the
[World Health Organization (WHO)], the [Centers for Disease Control and Prevention (CDC)],
the Office of Personnel Management (OPM), the Department of Justice (DOJ) and the Office of
the Vice President. BOP’s planning is structured using the Incident Command System (ICS)
framework.” Id.

        On March 13, 2020, the BOP implemented its Phase Two response “in order to mitigate
the spread of COVID-19, acknowledging the United States will have more confirmed cases in the
coming weeks and also noting that the population density of prisons creates a risk of infection and
transmission for inmates and staff.” Id. These national measures are intended to “ensure the
continued effective operations of the federal prison system and to ensure that staff remain healthy
and available for duty.” Id. For example, the BOP (a) suspended social visits for 30 days (but
increased inmates access to telephone calls); (b) suspended legal visits for 30 days; (c) suspended
inmate movement for 30 days (with case-by-case exceptions, including for medical treatment); (d)
suspended official staff travel for 30 days; (e) suspended staff training for 30 days; (f) restricted
contractor access to BOP facilities to only those performing essential services, such as medical
treatment; (g) suspended volunteer visits for 30 days; (h) suspended tours for 30 days; and (i)
generally “implement[ed] nationwide modified operations to maximize social distancing and limit
group gatherings in [its] facilities.” Id. In addition, the BOP has implemented screening protocols
for both BOP staff and inmates, with staff being subject to “enhanced screening” and inmates
being subject to screening managed by the BOP’s infectious disease management program. Id.
As part of the BOP’s inmate screening process, (i) “[a]ll newly-arriving BOP inmates are being
screened for COVID-19 exposure risk factors and symptoms”; (ii) “[a]symptomatic inmates with
exposure risk factors are quarantined”; and (iii) “[s]ymptomatic inmates with exposure risk factors
are isolated and tested for COVID-19 per local health authority protocols.” Id.

        On March 18, 2020, the BOP implemented Phase Three, which entailed: (a) implementing
an action plan to maximize telework for employees and staff; (b) inventorying all cleaning,
sanitation, and medical supplies; (c) making sure that ample supplies were on hand and ready to
be distributed or moved to any facility as deemed necessary; and (d) placing additional orders for
those supplies, in case of a protracted event. See BOP Update on COVID-19, available at
https://www.bop.gov/resources/news/pdfs/20200324_bop_press_release_covid19_update.pdf..
On March 26, 2020, the BOP implemented Phase Four, which entailed: (a) updating its quarantine
and isolation procedures to require all newly admitted inmates to BOP, whether in a sustained
community transition area or not, be assessed using a screening tool and temperature check
(including all new intakes, detainees, commitments, writ returns from judicial proceedings, and
parole violators, regardless of their method of arrival); (b) placing asymptomatic inmates in
quarantine for a minimum of 14 days or until cleared by medical staff; and (c) placing symptomatic
inmates in isolation until they test negative for COVID-19 or are cleared by medical staff as
meeting CDC criteria for release from isolation. See BOP COVID-19 Action Plan: Phase Four,
available at https://www.bop.gov/resources/news/20200331_covid19_action_plan_5.jsp.
        Case 1:13-cr-00058-AKH Document 749 Filed 07/10/20 Page 9 of 11

                                                                                           Page 9


         On April 1, 2020, the BOP implemented Phase Five, which entails: (a) securing inmates in
every institution to their assigned cells/quarters for a 14-day period to decrease the spread of the
virus; (b) to the extent practicable, offering inmates access to programs and services that are
offered under normal operating procedures, such as mental health treatment and education; (c)
coordinating with the United States Marshals Service to significantly decrease incoming
movement; (d) preparing to reevaluate after 14 days and make a decision as to whether or not to
return to modified operations; and (e) affording limited group gatherings to the extent practical to
facilitate commissary, laundry, showers, telephone, and Trust Fund Limited Inmate Computer
System (TRULINCS) access. Id.

         In mid-April 2020, the BOP “began expanding COVID-19 testing of inmates utilizing the
Abbott ID NOW instrument for Rapid RNA testing at select facilities experiencing widespread
transmission.”                    BOP            Expands           COVID-19             Testing,
https://www.bop.gov/resources/news/20200424_expanded_testing.jsp. “The BOP received ten
Abbott ID NOW instruments on April 10, 2020, and a day later, 264 test kits were deployed to
institutions with known COVID-19 cases. Their primary role is for rapid testing of newly
symptomatic cases to confirm the diagnosis quickly.” Id. Expanding the testing with the Abbott
ID NOW instruments will also “assist the BOP in slowing transmission by identifying those
asymptomatic or pre-symptomatic individuals who test positive and isolating them quickly and
then quarantining contacts.” Id. The BOP’s expanded testing “is being conducted in collaboration
with public health entities to improve the BOP’s ability to manage COVID-19, particularly at
facilities experiencing widespread transmission.” Id.

         On April 21, 2020, the Director of the BOP issued a memorandum to inmate families and
friends                    regarding                    “COVID-19                       safeguards.”
https://www.bop.gov/resources/news/pdfs/202004211_memo_to_inmate_families_and_friends.p
df. The Director explained that “[a]s of April 1, we made the decision that all inmates, in every
institution, will be secured in their assigned cells/quarters in order to decrease the spread of the
virus. . . . These actions will remain in place until May 18, 2020, at which time they will be
reevaluated.” Id. The Director also noted that “[a] new measure we have implemented in
managing the evolving pandemic for institutions with active COVID-19 transmission includes
feeding all inmates in their units.” Id. While acknowledging that these and other measures are
“hard on [inmates] and [their] loved ones,” the Director stressed that “[a]ll of our decisions are
made with one goal in mind – keeping everyone safe and healthy.” Id.

        The BOP’s current modified operations, which are designed to “maximize social
distancing,” further belie any suggestion that the BOP is failing to meaningfully address the risks
posed by COVID-19 or take seriously the threat the pandemic poses to current inmates. See
https://www.bop.gov/coronavirus/covid19_status.jsp. Social visits are still suspended. “Inmate
internal movement is suspended with limited exceptions,” including “medical or mental health
treatment.” Id. The BOP and the United States Marshals Service are “coordinating carefully to
transport and transfer federal inmates into the Bureau’s custody while taking proactive steps,
including aggressive testing, to mitigate the transmission of COVID-19 into the federal prison
environment. The Bureau is processing all newly-sentenced BOP inmates through one of three
quarantine sites - - FCC Yazoo City, MS; FCC Victorville, CA; and FTC Oklahoma City, OK, or
to a BOP detention center/jail unit.” Id. The BOP is “test[ing] all inmates upon arrival at a BOP
        Case 1:13-cr-00058-AKH Document 749 Filed 07/10/20 Page 10 of 11

                                                                                           Page 10


detention center/jail unit or at one of the three quarantine sites. All inmates [are] tested again
before movement to their designated BOP facility.” Id. Strict screening measures for staff remain
in place. Id.

        Furthermore, the BOP has been reviewing “all inmates who have COVID-19 risk factors,
as described by the CDC, to determine which inmates are suitable for home confinement,”
pursuant to the Attorney General’s directives. See https://www.bop.gov/coronavirus/. Since
March 26, 2020, the BOP has placed an additional 6,798 inmates on home confinement—an
increase of 889%, and is continuing to aggressively screen all potential inmates for home
confinement. See id. Case management staff are urgently reviewing all inmates to make
appropriate recommendations, and inmates do not even need to apply to be considered for home
confinement.     See Update on COVID-19 and Home Confinement, available at
https://www.bop.gov/resources/news/20200405_covid19_home_confinement.jsp.

         With respect to Gilmer FCI, where the Defendant is housed, the data shows that this facility
has been remarkably successful in preventing the spread of COVID-19. The BOP has reported
that, as of July 10, 2020, there were no inmates or staff members at Gilmer FCI who were positive
for COVID-19; 6 inmates at that facility have recovered from the virus; and there have been no
COVID-19 deaths at that facility. See https://www.bop.gov/coronavirus/. The Defendant does
not allege that he has been exposed to any individuals with COVID-19 or currently has any
symptoms. “[A]nd he has not provided anything more than conjecture about how [Gilmer FCI]
has failed to address the COVID-19 crisis appropriately.” United States v. Rodriguez, No. 16 Cr.
167 (LAP), Doc. No. 335 at 10 (S.D.N.Y. Apr. 14, 2020). At most, the Defendant offers
speculation that he is more likely to suffer adverse health consequences if he remains at Gilmer
FCI and that the facility would be unable to attend to any health issues if they arose. There is,
however, nothing to suggest that the medical care that the Defendant has been receiving at that
facility has been inadequate. If anything, the Defendant’s medical records (the most recent of
which are attached hereto as Exhibit B) reflect that he has been receiving timely and appropriate
medical care and has been given the prescriptions that he needs to help him manage his diabetes,
cholesterol, and hypertension. See Ex. B (Defendant’s 2020 BOP Medical Records). Most
recently, for example, the Defendant requested and received medical care because he was “having
an abnormal heart beat, chest pains, and a cough.” Id. at 1. The medical provider noted that the
Defendant has Type 2 Diabetes, hyperlipidemia, and hypertension. Id. at 2. Accordingly, the
Defendant was prescribed several medications to help treat his conditions. Id. (prescribing
metFORMIN Tablets for Type 2 Diabetes, Losartan Tablets for Type 2 Diabetes and hypertension,
and Atorvastatin Tablets for hyperlipidemia). Moreover, the Defendant has apparently not
contracted COVID-19 more than 115 days into the national COVID-19 pandemic, which provides
further reassurance that despite the risk factors that he may face, the BOP has taken adequate
measures to protect him and other inmates at Gilmer FCI from the virus.

        Based on the foregoing, it is clear that the BOP has taken the threat posed by COVID-19
seriously and has taken and is continuing to take significant measures to protect inmates such as the
Defendant from COVID-19.
         Case 1:13-cr-00058-AKH Document 749 Filed 07/10/20 Page 11 of 11

                                                                                       Page 11



    V.     Conclusion

       For the reasons set forth above, the Government respectfully requests that the Court deny
the Defendant’s Motions.


                                                           Respectfully submitted,

                                                           AUDREY STRAUSS
                                                           Acting United States Attorney


                                                   By:     _____________________________
                                                           Sarah L. Kushner
                                                           Assistant United States Attorney
                                                           Southern District of New York
                                                           (212) 637-2676
                                                           Sarah.Kushner@usdoj.gov

cc: Defense counsel (by ECF)
